NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



PATRICIA M. BUTZ,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-334
                                          )
STANLEY K. SMITH and NANCY J.             )
SMITH,                                    )
                                          )
             Appellees.                   )
                                          )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Alejandro Fiol of Fiol Law Group, P.A.,
Tampa, for Appellant.

Michael R. D'Lugo of Wicker, Smith,
O'Hara, McCoy & Ford, P.A., Orlando,
for Appellees.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.